The acts of solicitation proved against the appellant attorney are extenuated, but not excused, by his relations to the mariners' union and to foreign consulates. *Page 211 
The sentence of disbarment is a severe one, but misconduct being proved, the punishment to follow was to be determined by the Appellate Division, and is not subject to revision here (Matter of Hawes, 217 N.Y. 602).
The court that pronounced the sentence has jurisdiction exclusive of any other to mitigate its rigor.
The order should be affirmed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed.